Citation Nr: 1241530	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to October 14, 2008, for the award of a 60 percent rating for coronary artery disease, status post coronary bypass surgery.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001, and from January 2003 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a 60 percent rating for coronary artery disease, effective October 14, 2009.  The effective was later corrected to October 14, 2008, in the statement of the case.  


FINDINGS OF FACT

1.  In October 2005, the RO properly discontinued payment of VA disability compensation for a two-year period in which the Veteran had returned to active duty.  

2.  An application to recommence payment of VA disability compensation following the Veteran's completion of active duty was not received until October 2009.  

3.  It was not factually ascertainable prior to October 2009 that an increase in disability had occurred prior to that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 14, 2008, for the assignment of a 60 percent rating for coronary artery disease, status post coronary bypass surgery, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.400, 3.501, 3.654, 3.700 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2012); 38 C.F.R. § 3.159(b)  
(2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Where a disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  38 U.S.C.A. § 5103 (West 2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  A downstream issue does not require separate notice of the information and evidence necessary to substantiate the newly raised issue because the claim for service connection is substantially complete and has been granted.  38 U.S.C.A. § 5103(a) (West 2002); VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  Rather, issuance of a statement of the case is required.  The required statement of the case addressing the issue of entitlement to an earlier effective date was furnished to the Veteran in August 2010.  

It appears that all known and available service medical records and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records, and the Veteran has been afforded an examination.  There is no argument that an increased rating claim was filed to October 14, 2009.

In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Board therefore concludes that a decision on the merits at this time is not prejudicial the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claims.  Therefore, the case is ready for adjudication.  

In October 2000, prior to the expiration of the Veteran's first period of active duty service, he filed a claim seeking service connection for a heart disability.  An August 2001 rating decision granted service connection for residuals of coronary bypass surgery, rated 0 percent, effective August 5, 2001, the day following the Veteran's discharge from his first period of active duty service.  The Veteran disagreed with the initial disability rating assigned, and in June 2003, following a VA heart examination, the RO assigned a 60 percent rating for status post coronary bypass surgery.  The rating was effective May 2, 2003.  In a July 2003 statement, the Veteran reported that he was satisfied with the 60 percent rating assigned.  

In May 2005, the RO received information indicating that the Veteran had a second period of active duty service from January 2003 to January 2005.  The RO proposed to terminate disability compensation and advised the Veteran that the action could result in the creation of an overpayment.  The proposed action was finalized in October 2005.  As that time, the Veteran was advised that payments would be resumed upon his filing of a reopened claim.  

On October 14, 2009, the Veteran submitted a statement in which he questioned how to continue receiving VA disability compensation benefits.  Thereafter, in April 2010, the Veteran underwent a VA heart examination.  He exercised on a treadmill per standard Bruce protocol and achieved 11 METs.  A myocardial perfusion study revealed normal left ventricular systolic function but with left ventricular ejection fraction of only 46 percent.  Based on the left ventricular ejection fraction results, in June 2010, the RO assigned a 60 percent rating for coronary bypass surgery.  The rating was effective October 14, 2009, the date of the Veteran's claim.  However, the rating was later made effective October 14, 2008.  

The Veteran disagrees with the effective date assigned.  In his August 2010 notice of disagreement, he asserted that there was a clear and unmistakable error in the assignment of the effective date.  In essence, he contends that disability compensation benefits should have been resumed immediately upon the conclusion of his second period of active duty service.  

The receipt of VA disability compensation benefits is prohibited for any period for which the person receives active service pay.  38 U.S.C.A. § 5304(c) (2012); 38 C.F.R. §§ 3.654, 3.700 (2012).  Payments may resume following release from active duty if a claim for recommencement is received within one year from the date of release from service.  Otherwise payments will be resumed effective one year prior to the date of receipt of a new claim.  38 C.F.R. § 3.654(b) (2012).

The Veteran's disability compensation benefits were properly discontinued upon his return to active duty.  38 C.F.R. § 3.654(b) (2012).  The Veteran does not challenge the discontinuance of benefits or the amount of the resulting overpayment.  While the Board is sympathetic to the Veteran's contention that the disability compensation should have recommenced upon the conclusion of his second period of active duty service, it is significant that the Veteran never notified VA that he entered his second period of active duty service.  Moreover, the law only permits recommencement effective the day following a period of active duty service if a claim for recommencement is received within one year from the date of release from active duty.  While the Veteran was released from his second period of active duty in January 2005, no communication seeking recommencement of benefits was received within a year of that date.  Rather, the Veteran did not contact VA until October 2009.  Thus, benefits were properly resumed one year prior to the date of the new claim, in October 2008.  38 C.F.R. § 3.654(b)(2) (2012).

The Board has also reviewed provisions of law relating to earlier effective dates, but finds that they also do not support the claim for an effective date earlier than that assigned.  The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b) (West 2002); 38 C.F.R. § 3.400(o) (2012); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

Any effective date earlier than the date of application is specifically linked to:  (1) evidence that an increase in disability had occurred; and (2) the receipt of an application within one year after that increase in disability.  Only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase can the effective date be earlier than the date of claim.  The phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

Here, the Veteran's claim was received in October 14, 2009.  No medical evidence was provided documenting the current severity of the heart disability.  Rather, it was not until the VA examination in April 2010 when evidence was supplied describing the current disability.  Thus, even though a claim was received in October 2009, it was not factually ascertainable that an increase in disability had occurred prior to that date.  Thus, the effective date provisions do not support the application for an earlier effective date.  38 C.F.R. § 3.400(o) (2012).

Finally, to the extent that the Veteran alleges that there was CUE in the June 2010 decision that assigned the effective date for coronary artery disease, status post coronary bypass surgery, reversal of a decision on the basis of CUE only applies to final decisions.  Here, the June 2010 decision is on appeal, and, therefore is non-final.  Thus, in the absence of a final decision, there can be no CUE.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date prior to October 14, 2008, for the award of a 60 percent rating for coronary artery disease, status post coronary bypass surgery.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to October 14, 2008, for the award of a 60 percent rating for coronary artery disease, status post coronary bypass surgery is denied.  



____________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


